DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a cylindrical vibration transmitting member that is disposed between the piezoelectric element and the optical fiber. However, as seen in at least figure 4, the cylindrical vibration transmitting member (10b) is to one side of the piezoelectric element (9) and not disposed between the  piezoelectric element and the optical fiber. The square section (10a) is disposed between the piezoelectric element (9) and the optical fiber (4). For examining purposes examiner shall interpret the claim to read that the square section (10a) is disposed between the piezoelectric element (9) and the optical fiber (4).


Allowable Subject Matter
Claims 1 – 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a scanning-type device comprising, among other things, the support member has a V-groove that extends along a longitudinal axis of the outer tube to support the vibration transmitting member. The closest relevant prior art of record, Okawa et al. (WO 0124686 A1), teaches a support member (10) but fails to teach or suggest that the support member (10) has a V-groove as claimed. Furthermore, ‘686 teaches a vibrating transmission member (17) as claimed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okawa et al. (WO 0124686 A1).
	In Re claim 4, ‘686 teaches a scanner unit comprising: an optical fiber (6b); a piezoelectric element (15 and 16) in which an active portion (15) formed by being sandwiched between electrodes (1st par. of pg. 7 of translation) and an inactive portion (parts of 15a – 15d  not covered by 16a – 16d) having no electrodes are coupled and that expands and contracts in a longitudinal-axis direction (to bend the plate 15 perpendicular to the plate surface, as described in par. 3, pg. 7 of translation expansion and contraction occurs on a longitudinal axis direction) of the optical fiber through application of a voltage; and a vibration transmitting member (17 ) that transmits expansion and contraction vibrations of the piezoelectric element to the optical fiber (par. 3 of pg. 7 of translation), wherein the optical fiber is accommodated in a center of the vibration transmitting member (fig. 2) or in a center of a tube having a square transverse cross-section and obtained by combining the vibration transmitting member and the piezoelectric element; and the vibration transmitting member is configured to be split, or the vibration transmitting member and the piezoelectric element are configured to be split (15, 16 and 17 can be split from one another by any means necessary).

	In Re claim 5, ‘686 teaches a scanner unit comprising: an optical fiber (6b); and two or more piezoelectric elements (15a – 15d and 16a – 16b) in each of which an active portion (15a – 15d) formed by being sandwiched between electrodes (par. 3, pg. 7 of translation) and an inactive portion (parts of 15a – 15d  not covered by 16a – 16d) having no electrodes are coupled and that expand and contract in a longitudinal-axis direction (to bend the plate 15 perpendicular to the plate surface, as described in par. 3, pg. 7 of translation expansion and contraction occurs 

Conclusion
	Although not cited as prior art, Shimamato et al. (WO 2014/119300 A1), teaches a similar scanning unit (21) but fails to teach the support member (26) having a v-groove as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHAD H SMITH/Primary Examiner, Art Unit 2874